Citation Nr: 1402757	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  A transcript of the hearing has been obtained and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

According to the in-service personnel records, the Veteran's military occupational specialty was an Assault Amphibian Vehicle Crewman.

The Veteran was diagnosed with non-Hodgkin's lymphoma in 2008.  He testified at the March 2012 hearing that it was his belief his non-Hodgkin's lymphoma was due to his military service, specifically exposure to oil well fires and benzene while stationed in Iraq.  The Veteran also testified that he was told by his oncologist that there was a strong possibility it was due to his military service as he was not a smoker and was not exposed to any possible causes after the Persian Gulf War.  The Board notes that an etiological opinion is absent from the evidence of record.  

The Board notes that a VA examination has not been provided regarding this claim.  Therefore, based on evidence of a current disability, the nature of the Veteran's service, treatment, and lay statements, an examination and opinion are needed to determine whether the non-Hodgkin's lymphoma was caused by or aggravated during service.  See 38 U.S.C.A. §5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the record.

2.  Following completion of the above, schedule the Veteran for a VA examination for his claimed non-Hodgkin's lymphoma with an oncologist or other appropriate specialist.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report must indicate that the claims file was reviewed. 

The reviewer/examiner should provide an opinion regarding the Veteran's non-Hodgkin's lymphoma and as to whether it is at least as likely as not (50 percent or greater probability) that any symptoms documented during the Veteran's active duty were manifestations of the Veteran's non-Hodgkin's lymphoma.  The examiner should document as part of the report all periods of service which correspond to verified active duty.

The reviewer/examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-Hodgkin's lymphoma is etiologically related to the Veteran's active duty service, including exposure to chemicals contained in the oil fire smoke in Persian Gulf or any other hazardous chemicals verified by official sources.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions is necessary, to include providing citations to pertinent factual findings and in-service medical history, post-service treatment records, and the Veteran's contentions and lay history, and a discussion of the medical principles involved would be of assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

      If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should then be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

